July 02, 2010

Mr. David C. Myers
Jackson Walker L.L.P.
901 Main Street, Suite 6000
Dallas, TX 75202

Mr. Wm. Charles Bundren
Wm. Charles Bundren & Associates, P.C.
2591 Dallas Parkway; Ste. 300
Frisco, TX 75034
Mr. William M. Boyd
Boyd Veigel, P.C.
P. O. Box 1179
Mc Kinney, TX 75070

Mr. Bryan Hillary Burg
Siebman Reynolds Burg
Phillips & Smith LLP
300 North Travis Street
Sherman, TX 75090

RE:   Case Number:  09-0345
      Court of Appeals Number:  05-07-01765-CV
      Trial Court Number:  380-2984-07

Style:      QUIXTAR INC.
      v.
      SIGNATURE MANAGEMENT TEAM, LLC, D/B/A TEAM

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Hecht and Justice Lehrmann not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Hannah      |
|   |Kunkle          |
|   |Ms. Lisa Matz   |